Opinion by
Mr. Justice Bbown,
The single question raised on this appeal is the constitutionality of the Act of June 1,1907, P. L. 381, which is as follows: “No provision in any contract providing, either in express words or in substance and effect, that an award or appraisement of an engineer, architect, or other person shall be final or conclusive, nor any provision that a certificate of an engineer, architect or other person shall be a condition precedent to maintaining an action on such contract, shall oust the jurisdiction of the courts; but any controversy arising on any contract containing such provisions, or any of them, shall be determined in due course of law, with the same effect as if such provisions were not in such contract: Provided, That this act shall not apply to municipal or other corporations invested with the privilege of taking private property for public use.”
The fundamental law of the State recognizes the absolute right of private property in declaring that all men have the inherent and indefeasible right of acquiring, possessing and protecting property. This absolute right to acquire, possess and protect property includes the right to make reasonable contracts in relation to it, to be protected by the law, for the privilege of contracting is a property right, without which there cannot be full and free use and enjoyment of property. Public policy, therefore, requires that all persons competent to contract shall have the utmost liberty to do so, so long as their contracts are not contra bonos mores or prejudicial to the general welfare: Waters v. Wolf, 162 Pa. 153. The legislature cannot prevent persons who are sui juris from making their own contracts: Godcharles v. Wigeman, 113 Pa. 431.
Through an unbroken line of cases, from Monongahela Navigation Company v. Fenlon, 4 W. & S. 205, down to *281907, the contractual stipulation, forbidden, in effect, by the act of assembly passed that year, has been upheld in the face of repeated efforts to have it declared void, as being against public policy in ousting the jurisdiction of the courts. It is needless to refer to the innumerable cases in which such contracts have been sustained, for no lawyer in the State is unfamiliar with them. If these contracts have heretofore been upheld as not contravening any public policy; why may the legislature now declare them to be invalid? It can thus interfere with an absolute right, guaranteed by the Constitution, only in the exercise of its police power to declare contracts void which offend good morals or are detrimental to the welfare of the general public. The Act of 1907 is for no such contracts. Those which it declares are not to be enforced in'accordance with their express terms are between private parties competent to contract, and in those contracts the public are in no manner interested. Private rights relating to strictly private property are alone involved in the contracts, which are absolutely free from any moral turpitude, and if the parties to them, for the purpose of avoiding litigation never encouraged by the law, agree that any disputes which may arise between them shall be settled outside the courts by the judgment of a mutually selected arbitrator, what public policy is offended, and what conceivable reason is there why the legislature should be permitted to interfere with an absolute right of one of the contracting parties, made inviolate by the Constitution? Instead of frowning upon such contracts, public policy should rather look upon them with the approval they have received these many years from the courts whose jurisdiction they have ousted. But we need not further pursue this, for the legislature, in forbidding them, has, in the same breath, expressly declared them not to be against public policy by providing “that this act shall not apply to municipal or other corporations invested with the privilege of taking private property for public use.” If *29public and quasi public corporations are not to be affected by the act, and their right to freely contract is to remain unrestrained as no public policy calls for legislative interference with it, no reason can be urged why there should be any interference with that same right, inherent in private persons who contract for themselves alone and in whose contracts the public have absolutely no concern.
Learned counsel for appellant frankly admit that the Act of 1907 can be sustained only on the ground of public policy, and urge that it ought to be upheld for that reason. In support of this contention they refer to statutes forbidding contracts for usurious interest, which have been sustained, and to the Act of 1845, exempting wages from attachment, which prevailed in the face of an agreement by a wage-earner that they might be attached. We are unable to follow these analogies. By the unwritten law it was illegal to take money for the use of money. He who did so was reproached as a usurer and exposed to the censure of the church, and, if it was discovered after the death of any one that he had been a usurer, his goods were forfeited to the king and his lands escheated to the lord of the fee. No action was maintainable on any promise to pay for the use of money, because the contract was tainted with illegality. But parliament interfered with what the common law thus condemned and made it lawful to take a limited amount of interest. A privilege was given which the common law denied, and in granting that privilege, it was clearly competent for the government to limit it. When the limits set to the privilege are transgressed by the money lender, he becomes just what the common law declared him to be, and his contract for usurious interest is, therefore, not enforceable. No statute cleanses it from the taint of illegality imputed to it by the common law. While it is true that we held in Firmstone v. Mack, 49 Pa. 387, that the creditor of a wage-earner could not attach the latter’s wages, though he had contracted that they *30might be attached, counsel for appellant overlook the reasons why the creditor was not permitted to enforce his contract. By the Act of April 15, 1845, P. L. 459, the legislature conferred jurisdiction upon aldermen and justices of the peace to issue attachments, but expressly withheld their right to attach wages. The jurisdiction being purely statutory, no consent of the indebted defendant could confer jurisdiction for the attachment of his wages. But, aside from this, public policy forbade that he should be permitted to starve his family and leave them in nakedness by turning over to his creditor the only means he had to feed and clothe thém.
While the legislature may not interfere with the absolute individual right to contract, except on the ground of public policy, it may of course regulate the manner in which that right shall be exercised. By way of illustration, it may, for the purpose of preventing fraud and perjury, provide that the contract shall be in writing, or that it shall be placed upon record, in order that all persons who may be affected by it, though not parties to it, shall have notice of it. The Act of 1907 is not such legislation. It is the bald denial of a right to contract, and this the legislature may not do: Godcharles v. Wigeman, supra. For the reasons stated, it is a dead letter, and the judgment below is affirmed.